CRUMLISH, Jr., President Judge,
concurring and dissenting.
I concur in the result reached by the majority but, respectfully, dissent because I disagree with the conclusion that one need not file written objections to achieve standing to appeal.
In the opinion accompanying our original filed order, we said that Section 703(a) plainly requires directly affected persons—in this case, competing health care facilities—to file specific objections in order to attain party status which qualifies them as having standing to appeal under Section 506(a) of the Act. There is no doubt that the draftsmanship of the Act’s provisions conferring standing, and defining “affected persons” and “directly affected persons,” is confusing. In practice, it may impose a difficult burden upon one to file meaningful objections to the general statements contained in a published notice of a CON application.
However, this pleading requirement cannot be so easily dismissed as the majority would allow, inasmuch as the filing of objections permits the Department or appropriate health systems agency to prepare for and efficiently structure a hearing. This limitation on party status and requirement of filing specific objections preserves for review only those issues raised by a party in the underlying proceeding.
As Senior Judge Barbieri so aptly expressed in his dissent to IFIDA, the Legislature could not have reasonably intended “that all persons who attended and commented at a *335public hearing should enjoy party status to appeal.” Dissenting Op. 128 Pa. Commonwealth Ct. at-, 564 A.2d at 540.
While I have no quarrel with the majority’s result in this particular case, I cannot approve of the blanket abolition of a pleading requirement mandated by the Act. The filing of objections serves the necessary and proper procedural function of ensuring that all issues are clearly joined and adequately noticed before they are decided.
BARRY, J., joins in this concurring and dissenting opinion.